U NITED S TATES AIR F ORCE
               C OURT OF C RIMINAL APPEALS
                             ________________________

                             No. ACM S32585 (f rev)
                             ________________________

                                UNITED STATES
                                    Appellee
                                           v.
                         Joshua R. BROUSSARD
               Senior Airman (E-4), U.S. Air Force, Appellant
                             ________________________

         Appeal from the United States Air Force Trial Judiciary
                               Upon Further Review
                               Decided 29 July 2020
                             ________________________

Military Judge: Jennifer E. Powell.
Approved sentence: Bad-conduct discharge, confinement for 150 days,
reduction to E-1, and a reprimand. Sentence adjudged 12 March 2019
by SpCM convened at Nellis Air Force Base, Nevada.
For Appellant: None. *



* On 12 March 2019, the same date as the announcement of sentence, Appellant exe-
cuted an Air Force Form 304, Request for Appellate Defense Counsel (May 2000) (AF
Form 304), electing to not request appellate defense counsel to represent him before
this court. The AF Form 304 not only provides a means by which an appellant may
request or decline appellate counsel, but also includes a declaration that the signatory
understands that he or she is entitled to request appellate defense counsel, and that
he or she is also entitled to retain civilian counsel at no expense to the Government. In
United States v. Xu, 70 M.J. 140 (C.A.A.F. 2011) (mem.), the United States Court of
Appeals for the Armed Forces concluded that an appellant’s waiver of counsel prior to
the convening authority’s action was premature; therefore, an appellant is required to
be provided another opportunity to elect if he or she requests appellate defense counsel
after the convening authority takes action. This did not occur in Appellant’s case. On
24 March 2020, this court remanded Appellant’s case to The Judge Advocate General
for a determination as to whether Appellant desired appellate defense counsel repre-
                  United States v. Broussard, No. ACM S32585


Before MINK, LEWIS, and D. JOHNSON, Appellate Military Judges.
                             ________________________

    This is an unpublished opinion and, as such, does not serve as
    precedent under AFCCA Rule of Practice and Procedure 30.4.
                             ________________________

PER CURIAM:
    The approved findings and sentence are correct in law and fact, and no er-
ror materially prejudicial to Appellant’s substantial rights occurred. Articles
59(a) and 66(c), Uniform Code of Military Justice, 10 U.S.C. §§ 859(a), 866(c).
Manual for Courts-Martial, United States (2016 ed.). Accordingly, the ap-
proved findings and sentence are AFFIRMED.


                       FOR THE COURT



                       CAROL K. JOYCE
                       Clerk of the Court




sentation and ordered the record of trial returned to this court for completion of appel-
late review. On 27 March 2020, Appellant signed a second AF Form 304 indicating he
did not want appellate defense counsel representation.


                                           2